Citation Nr: 0608287	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  01-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for postoperative residuals 
of degenerative disc disease and arthritis of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
August 1962.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a September 2000 rating decision issued 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Medical and lay evidence does not establish chronicity 
and continuity of symptoms of degenerative disc disease or 
arthritis of the lumbar spine during or immediately after 
service.

2.  The evidence of record does not reveal arthritis of the 
lumbar spine to any degree within a year of the veteran's 
1962 discharge from active duty.

3.  Competent, probative medical evidence does not indicate 
that the veteran's currently diagnosed lumbar spine 
disability was acquired in service or was otherwise 
attributable to his service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303 (2005).

2.  Arthritis of the lumbar spine was not, or presumed to be, 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The veteran filed his current claim prior to the enactment of 
the new duty to notify and assist regulations.  In April 
2004, the United States Court of Appeals for Veterans Claims 
granted a Joint Motion to Remand by which an October 2002 
Board decision in this matter was vacated as the veteran had 
not sufficiently been notified of the revised regulatory 
provisions.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  

As the veteran's claim was filed prior to the enactment of 
the revised regulatory provisions, he was not notified of 
prior to initial adjudication of his claim.  He has 
subsequently been notified.  Specifically, in January 2005 he 
was notified by letter of the principles of service 
connection and informed him of the evidence necessary 
substantiate his claim that he was expected to provide and 
the evidence VA would seek.  He was specifically requested to 
submit any evidence pertaining to his claim that he had in 
his possession.  Thus, the Board considers notice 
requirements met. 

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  The veteran had been apprised of 
the information and evidence needed to substantiate the 
benefits sought, the law applicable in adjudicating this 
appeal, and the reasons and bases for VA's decisions by the 
rating decision, statement of the case, and supplemental 
statement of the cases.  Furthermore, these documents outline 
the specific medical and lay evidence that was considered 
when the determinations were made.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, the Board considers the VA's notice 
requirements to have been met and any matter as to timing is 
not prejudicial.

Moreover, while the veteran was provided with the type of 
information and evidence needed to substantiate his service 
connection claim, he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet.App. Mar. 3, 2006).  Despite inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the weight of the evidence is against the veteran's service 
connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran's service medical records which include 
private medical records from the time the veteran was a 
reservist have been obtained.  Also of record are substantial 
private medical records which span over four decades.  The 
veteran was afforded VA examinations in connection with this 
claim and the resulting medical opinions have been obtained.  
Transcripts of hearings afforded the veteran are of record.  
He was notified by letter in February 2006 that the Veterans 
Law Judge who presided at the February 2002 hearing was no 
longer employed by the Board.  The veteran declined an 
additional hearing.  His Social Security Administration 
records have also been obtained.  While some identified 
private medical records from the 1960's have not been 
obtained, the veteran has indicated these records are no 
longer available as they have been destroyed.  The veteran 
has not identified additional evidence pertinent to his 
claim.  See also May 2004 correspondence.  Therefore, no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive and 
futile.  

 Service Connection Claim for Low Back Disabilities

The veteran's November 1960 Report of Medical Examination for 
enlistment reflects that his spine was clinically evaluated 
as normal.  His medical records reflect that in March 1962, 
the veteran sought treatment for complaints of back pain, 
which the medical record reflects were treated with ointment 
and aspirin (APC's).  His July 1962 Report of Medical 
Examination for separation reflects that the veteran's spine 
was again clinically evaluated as normal.  A July 1962 Report 
of Medical History reflects that the veteran indicated that 
he did not or ever wear a brace or back support.  An August 
1962 Statement of Medical Condition reflects that the veteran 
indicated that there had been no change in his medical 
condition since his July 1962 medical examination, with no 
exceptions.

Included with the veteran's service medical records is a June 
1964 letter from a private chiropractor, William Gray, D.C.  
The June 1964 letter reflects that the veteran had 
experienced considerable difficulty the previous few months 
with his back and that he had lumbo-sacral strain.  The June 
1964 letter also reflects that for the following three months 
the veteran was to avoid any straining or twisting and he 
should refrain from riding in trucks or anything that would 
jar his spine.

A July 1964 Report of Medical History for retention in the 
U.S. Army Reserves reflects that the veteran indicated that 
he had or did wear a brace or back support and stated that he 
had lower back pains.  The July 1964 Report of Medical 
Examination for retention in the U.S. Army Reserves reflects 
that 8 months previously the veteran injured his back getting 
off a horse (or the handwritten note may say house) and that 
he had again hurt his back two months previously doing some 
lifting.

Also included with the veteran's service medical records is 
an October 1964 Initial Report from James M. Kelly, M.D.  The 
October 1964 report reflects that six months previously, the 
veteran had lifted a heavy object and noticed a pain in the 
low back and, as he was scheduled to attend Reserve camp that 
summer, he had been referred to the doctor for examination.  
The report indicates that X-rays were negative except for 
slight narrowing of the L-5, S-1 interspace and that 
neurologic examination was entirely normal.  The physician 
stated in the report that the veteran might have mild chronic 
lumbar fasciitis or chronic muscular strain in the lumbar 
area "which will probably completely clear in time" and no 
treatment was recommended.

In October 1995 correspondence with the RO, the veteran 
indicated that he had sought treatment for his back in 1963 
through 1977.  Attempts by the veteran to get the medical 
records from the private medical providers from whom he 
sought treatment were not successful.  The veteran indicated 
the medical records were destroyed either because the private 
medical provider was deceased or did not still maintain 
records from that long ago.  As indicated above, a letter and 
a medical report from this time period had been maintained 
with the veteran's service medical records in relation to 
potential duty as a reservist with the U.S. Army.

A May 1966 Summary Sheet from Sam Howell Memorial Hospital 
contains a diagnosis of low back strain.  A May 16, 1966, 
note reflects regular X-rays.

The evidence of record reveals that in 1977, the veteran 
again injured his back and was admitted to Sam Howell 
Memorial Hospital for treatment, including physical therapy.  
A January 13, 1977, Emergency Room Record reflects that the 
veteran had fallen six weeks previously and presented with 
complaints of back pain.  A January 13, 1977, X-ray report 
reflects an impression of mild narrowing of the L4-L5 disc 
space consistent with degenerative disc disease at that level 
and questionable, minimal narrowing of the posterior aspect 
of the L5-S1 disc space.  The Discharge Summary reflects that 
the veteran was discharged on January 29, 1977, and that 
during his hospital course he underwent traction treatments 
and physical therapy for two weeks but made very little 
improvement.

A February 1977 medical record from Kennestone Hospital 
reflects that the veteran sustained an on the job injury on 
January 13, 1977, when he lifted a box, attempted to place it 
on a shelf, and experienced acute low back pain.  A February 
1977 Operation report reflects that the veteran underwent a 
right L4 subtotal laminectomy and removal of extruded L4 
disc.

An April 1983 Discharge Summary from Sam Howell Memorial 
Hospital reflects that the veteran had a long history of back 
difficulty, had had a diskectomy several years previously, 
and had been admitted for traction.  The discharge summary 
contains X-ray findings of narrowing of the L3-4 and L4-5 
innerspaces.

An October 1990 Discharge Summary from a private physician 
indicates that the veteran "had been followed intermittently 
since 1977 with lumbar spinal problems".  The discharge 
summary contains a final diagnosis of lumbar spondylosis with 
spondylitic radiculopathy. 

A June 2, 1992, office progress note from a private physician 
states that the veteran had been involved in a motor vehicle 
accident about four to five days previously, which 
exacerbated his back pain.  A February 7, 1995, office 
progress note from a private physician reflects that the 
veteran was involved in a motor vehicle accident "some five 
days ago".  The office progress note also indicates that 
following the accident, the veteran had a significant 
exacerbation of back pain.

A September 1996 VA examination report was conducted without 
a review of the veteran's claims folder.  The examination 
report reflects that the veteran reported to the VA examiner 
that he fell on slippery ground in 1960 while in the military 
and further stated that received a short leg cast and care 
for his lower back.  The diagnoses portion of the examination 
report reflects "history of lower back sprain with status 
post surgery in 1977 and continuing pain...".

The veteran was afforded a hearing before a hearing officer 
in November 1997.  The October 1997 hearing transcript 
reflects that the veteran indicated that he first injured his 
back during the same accident in which he injured his right 
foot while stationed at Fort Riley in Kansas and from that 
point in time on he had problems with his back.

A May 1999 lay statement submitted on behalf of the veteran 
indicates that the friend knew that when the veteran got out 
of the military, the veteran could not perform the duties 
that were required of him as a bodyman and further stated, 
"He could not do body work with the condition his back was 
in and this had been his problem during his tour of service 
with the Military."  The lay statement further indicates 
that the friend had first-hand knowledge that the veteran's 
condition had been ongoing for 30 years or more.

A different lay statement submitted by the veteran's former 
manger at a financial corporation reflects that the former 
manager and the veteran worked together approximately from 
mid-1962 to November 1964 and that during that period, the 
veteran experienced difficulty with his back, which limited 
his physical activity to the extent that he had to wear an 
elastic support.

A September 1999 letter from C. Mason Brown, M.D., submitted 
on the veteran's behalf, indicates that the veteran was 
treated for back pain/strain while in service and that the 
veteran obviously has had chronic and increasingly severe 
back problems since that period of time.  The letter also 
reflects that Dr. Brown stated, "There are certainly other 
factors that have intervened in regards to his back pain over 
the years.  However, it does appear that he was suffering 
from problems related to his lower back during his military 
service."

The evidence of record reflects that the veteran receives 
disability benefits from the Social Security Administration 
(SSA).  The March 1999 letter from SSA indicates that for SSA 
benefits, the veteran's disability onset date was in January 
1989.  The RO requested the veteran's records from SSA.  The 
SSA records include, in part, a May 1989 letter from Robert 
E. Parham, M.D. which reflects that the veteran sustained a 
ruptured lumbar disc in January 1977 which was surgically 
excised and the veteran was not seen again until ten years 
later in September 1987 while a July 1989 letter from the 
same physician reflects that the veteran had degenerative 
lumbar spondylosis with neuroforaminal stenosis at the L4-5 
level bilaterally and at L5-S1 on the left.

The veteran's VA medical records are also of record.  The VA 
medical records reflect treatment for chronic low back pain, 
in additional to other medical problems.  An October 8, 1997, 
VA medical record contains an impression of chronic low back 
pain with osteoarthritis and degenerative disc disease.

A January 2001 letter from C. Mason Brown, M.D., reflects 
that the veteran is still under Dr. Brown's care for chronic 
back pain in addition to other medical problems.  Treatment 
records from Dr. Brown are also of record, which in part 
reflect chronic low back pain.

A March 2001 orthopedic medical evaluation conducted for VA 
purposes is also of record.  The evaluation report contains 
an impression of chronic low back syndrome, status post 
failed surgery.  The examiner stated in the evaluation report 
that the relationship of the veteran's current situation to 
an injury in 1962 is problematical, and that based on a 
review of the veteran's history and the fact that his back 
trouble "really get going in middle 70's when he began 
having intensive treatment", the veteran's current 
impairment is not related to the injury in 1962.  The 
examiner specifically addresses the veteran's contention that 
he has had continuity of symptomotology since service by 
stating with reasonable medical probability, based on the 
evidence of record, that the veteran's current impairment is 
not related to an injury that seemed relatively mild in 1962 
and then a period of at least 2 years before any other 
documented medical treatment and a period after that of some 
10 years before further significant trouble began.

The February 2002 hearing transcript reflects that the 
veteran testified that he first injured his back while on 
active duty, during the same accident in which he sprained an 
ankle.  The veteran indicated that he first began seeking 
treatment for his back within three months of his discharge 
from active duty in 1962 but that the medical records were 
not available, as the doctor from whom he received treatment 
was deceased and his records had been destroyed.  He also 
indicated that he wore a back brace before his discharge from 
active duty in 1962.  The hearing transcript reflects that 
the veteran's representative stated that more credence should 
be given to Dr. Brown's medical opinions as Dr. Brown had 
been treating the veteran for over six years.

An August 2005 VA spine examination report reflects that, 
after a review of the veteran's claims file, the VA examiner 
indicated that it was less likely as not that the veteran's 
lower back condition was related to his military service.  
The report shows that the examiner supported this medical 
opinion by indicating that the type of treatment the veteran 
received in service was not indicative of fracture, disc 
herniation, or any permanent residual or chronic condition.

The veteran specifically contends that he is entitled to 
service connection based on continuity of symptomotology.  
For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomotology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).
 
In the instant case, the veteran's service medical records 
reflect that upon enlistment in 1960 and upon discharge from 
active duty in 1962 the veteran's spine was clinically 
evaluated as normal.  The veteran's service medical records 
do indicate that he sprained his ankle while on active duty 
but his service medical records do not reflect treatment for 
any back problems.  The only treatment for his back is 
reflected in a March 1962 service medical record that 
revealed that he had sought treatment for back pain and had 
been treated with ointment and APC's.  On his July 1962 
Report of Medical History, the veteran indicated that he did 
not and never had worn a back brace.  The veteran 
additionally indicated on his August 1962 Statement of 
Medical condition that there had been no change in his 
medical condition since his July 1962 medical examination.  
For a chronic disease there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  See 3.303(b) 
(2005).  The Board finds that there is not a sufficient 
observation in the evidence of record to establish chronicity 
of lower back problems while in service.  The evidence of 
record merely reveals an isolated incident of treatment for 
back pain and, contrary to his February 2002 testimony, the 
veteran had indicated that he did not and never had worn a 
back brace in his 1962 service medical records.  Accordingly, 
the Board finds that the evidence of record does not 
establish that the veteran even had chronic lower back 
problems while in service, let alone manifestations 
sufficient to identify a disease entity.  The evidence merely 
establishes that the veteran was treated for back pain on one 
occasion while on active duty.

As in the instant case, if chronicity in service is not 
adequately supported, then a showing on continuity after 
discharge is required to support a claim.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may be established by 
showing a continuity of symptoms, not necessarily treatment, 
linked by competent medical opinion to service.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  Lay testimony or 
medical evidence may establish continuity of symptomotology.  
See Hicks v. Gober, 12 Vet. App. 247 (1999).

Lay testimony has been submitted on the veteran's behalf that 
attempts to establish continuity of symptoms beginning at his 
discharge from service.  A May 1999 statement from a friend 
indicated that the veteran could not perform his duties as a 
bodyman, his first job after service, due to his back.  
Another lay statement was submitted from the veteran's former 
manager at a financial corporation who indicated that she had 
worked with the veteran from approximately mid-1962 to 
November 1964 and that the veteran had difficulty with his 
back to the extent that he had to wear a back brace.  Lay 
testimony setting out personal knowledge and personal 
observations are competent to prove that the veteran 
exhibited certain symptoms at a particular point in time.  
Layno v. Brown, 7 Vet. App. 465, 469-70 (1994).  Yet, 
contemporaneous lay statements may be more probative than 
statements made many years later.  Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995).  The lay statements submitted on the 
veteran's behalf are from 1999, more than 35 years after the 
time in question, and are clearly remote in time.  
Additionally, the statements are nebulous in nature.  While 
the Board is not requiring that the lay testimony submitted 
on the veteran's behalf be so specific as to give exact dates 
and precise descriptions, more exacting testimony would be 
more probative in the instant case.  This is due to the fact 
that June 1964 and July 1964 medical records revealed that 
that the veteran injured his back by falling in or around 
December 1963 and again hurt his back by lifting a heavy 
object in or around April 1964.  Furthermore, the veteran 
indicated he had worn or did wear a back brace in his July 
1964 Report of Medical History for retention as a reservist 
in the Army.  The lay testimony concerning back problems and 
that the veteran wore a back brace do not account for any 
injuries to his back which the evidence of record clearly 
indicate occurred during the time frames referenced.  Nor do 
the lay statements specifically identify symptoms prior to 
these post-service injuries, key to determining continuity 
since the veteran's discharge from active duty.  As such, the 
lay statements submitted on the veteran's behalf lack 
probative value due to vagueness and remoteness of time.

Service connection may be granted when the evidence of record 
establishes that a current disability is linked by competent 
medical evidence to an in-service injury or disease.  See 38 
C.F.R. § 3.303(d) (2005).  A question to be answered by the 
Board is whether the veteran's current postoperative 
residuals of degenerative disc disease and arthritis of the 
lumbar spine were due to an in-service injury or disease.  
The Board must answer in the negative.  To begin, the Board 
notes that the veteran's representative asserted that the 
letter from the veteran's physician, C. Mason Brown, M.D., 
should be accorded more probative value than other medical 
opinions due to the length of time Dr. Brown has treated the 
veteran.  There is no requirement that additional evidentiary 
weight be given to the opinion of a physician who treats a 
veteran; courts have repeatedly declined to adopt the 
"treating physician rule".  See White v. Principi, No. 00-
7130 (Fed. Cir. Mar. 27, 2001); Harder v. Brown, 5 Vet. App. 
183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  In the instant case, as the determinative question 
at issue is not the exact nature of the veteran's current 
disabilities but the etiology of the current disabilities, 
the Board does not find that more probative value should be 
afforded to Dr. Brown's opinion simply because he has treated 
the veteran for a specific length of time.

In his September 1999 letter, Dr. Brown stated that the 
veteran was treated for back pain while in service and since 
that time the veteran had increasingly severe back problems.  
Dr. Brown also stated that other factors had intervened 
concerning his back problems over the years but that it did 
appear that the veteran was suffering from problems related 
to his lower back during service.  Yet he makes no comment 
that the veteran's spine was clinically evaluated as normal 
subsequent to his in-service treatment for pain.  The March 
2001 orthopedic medical examination for VA report more 
clearly chronicles the etiology of the veteran's current back 
disabilities.  The March 2001 report reflected that the 
examiner specifically indicated that the veteran's current 
disabilities are not related to an injury that seemed 
relatively mild in 1962.  Moreover, a VA examiner indicated 
in August 2005 that the evidence did not show a permanent 
residual or chronic condition resulting from the veteran's 
in-service treatment.  The examiner also indicated that it 
was less likely as not that the veteran's current low back 
disability was related to his military service based on the 
type of treatment the veteran received in service.  Based on 
the March 2001 and August 2005 unfavorable medical opinions, 
combined with Dr. Brown's September 1999 letter reflecting 
that "other factors" (a series of injuries to his back 
after the veteran's discharge from active duty) intervened 
concerning the veteran's back problems, the Board finds that 
the evidence of record does not support a finding that the 
veteran's postoperative residuals of degenerative disc 
disease and arthritis of the lumbar spine are related to his 
service.  Accordingly, the Board concludes that service 
connection is not warranted.

The October 1997 VA medical record contained an impression of 
chronic low back pain with osteoarthritis.  Certain chronic 
diseases, including arthritis, are considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service when the chronic disease 
manifests to a compensable degree within one year from 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).  Upon discharge from active duty in 1962, the 
veteran's back was clinically evaluated as normal.  The 
evidence of record further revealed that October 1964 X-rays 
were negative except for slight narrowing of the L5-S1 
interspace.  Accordingly, the Board finds that the evidence 
of record does not reveal arthritis of the lumbar spine to 
any degree within one year from the veteran's 1962 discharge 
from active duty.  As such, the Board finds that arthritis of 
the lumbar spine may not be presumed to have been incurred 
while on active duty.

With specific regard to the veteran's contentions that his 
back disabilities are a result of a fall while in service in 
1960, there is no indication that the veteran possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  His statements regarding the cause of his lower 
lumbar conditions insufficient.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran's service medical 
records only reveal a single treatment for back pain in 1962, 
not 1960, and the veteran is not competent to diagnosis a 
disability.  He is additionally not competent to render a 
medical opinion as to the etiology of his current 
disabilities.

In short, the weight of the evidence is against the veteran's 
claim of entitlement to service connection for postoperative 
residuals of degenerative disc disease and arthritis of the 
lumbar spine.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b) (West 2002).  The Board has 
considered the doctrine of reasonable doubt in the veteran's 
favor, but, as the preponderance of the evidence is against 
his service connection claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).

ORDER

Service connection for postoperative residuals of 
degenerative disc disease of the lumbar spine is denied.

Service connection for arthritis of the lumbar spine is 
denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


